237 Ind. 697 (1957)
143 N.E.2d 568
ROBERTS
v.
BYRD, JUDGE OF WELLS CIRCUIT COURT.
No. 0-478.
Supreme Court of Indiana.
Filed June 27, 1957.
Charles E. Roberts, pro se.
PER CURIAM
Petitioner in this section seeks an alternative writ of mandamus directed to the Wells Circuit Court.
*698 The petition is defective as the action is not brought in the name of the State of Indiana on relation of the party in interest. The action cannot be brought by a person in his individual or personal capacity, and upon authority of the cases of Meek v. Baker (1951), 229 Ind. 543, 99 N.E.2d 426; Casey v. Murray (1951), 229 Ind. 545, 99 N.E.2d 426; and Hayes v. Scott County Court, etc. (1955), 234 Ind. 707, 128 N.E.2d 872, the petition should be denied.
Petition denied.
NOTE.  Reported in 143 N.E.2d 568.